Lundberg Stratton, J.,
dissenting.
{¶ 16} I believe that the plain language of R.C. 1329.10(C) permits only the user of the fictitious name to be named as a defendant in a lawsuit. Therefore, I respectfully dissent.
{¶ 17} R.C. 1329.10(C) states:
{¶ 18} “An action may be commenced or maintained against the user of a trade name or fictitious name.” (Emphasis added.)
{¶ 19} In determining legislative intent, a court must first look to the language of the statute. Basic Distrib. Corp. v. Ohio Dept. of Taxation (2002), 94 Ohio St.3d 287, 291, 762 N.E.2d 979. A court must give effect to the words used in the statute and not delete any words. Campbell v. Burton (2001), 92 Ohio St.3d 336, 341, 750 N.E.2d 539. Where the language of a statute is clear and unambiguous, this court’s only task is to give effect to the words used. State v. Hanning (2000), 89 Ohio St.3d 86, 91, 728 N.E.2d 1059.
*188{¶ 20} The majority recognizes the plain-language rule but then inexplicably determines that the language in R.C. 1329.10(C) is ambiguous. However, a statute must be subject to more than one reasonable interpretation to be found ambiguous. To interpret R.C. 1329.10(C) as permitting a lawsuit to be commenced and maintained against a fictitious name improperly requires the deletion of the term “user” from the statute. Thus, interpreting the statute as permitting suit against the user of a fictitious name is the only reasonable interpretation. Accordingly, the majority’s conclusion that R.C. 1329.10(C) is ambiguous is incorrect.
{¶ 21} After finding R.C. 1329.10(C) ambiguous, the majority determines that the purpose of R.C. 1329.10 “is to encourage the registration and reporting of fictitious names with the state.” Consequently, the majority interprets R.C. 1329.10(C) in light of that purpose and finds that “[i]f we were to interpret R.C. 1329.10(C) to prevent a person from bringing suit against an entity named only by its fictitious name, then that provision would act as a disincentive for the entity to report the fictitious name.” Any such disincentive is nullified by R.C. 1329.01(D), which expressly requires an entity to report its use of a fictitious name with the Secretary of State, and by R.C. 1329.10(A), which requires that the Attorney General, upon the Secretary of State’s request, file an injunction against an entity that fails to comply with the reporting requirements. Permitting a lawsuit to be brought against a party named only by its fictitious name dilutes any value to the reporting requirement for fictitious names.
{¶ 22} I believe that R.C. 1329.10(C) requires a plaintiff to commence a lawsuit against the user of a fictitious name by naming the user rather than permitting the plaintiff to name only the user’s fictitious name to ensure that the defendant-user is put on notice of the pending lawsuit. “Due process requires service of notice sufficient to apprise the defendant of the pendency of the action” and contest the allegations. Walker Neal Leasing Inc. v. Spies Constr. Co. (Feb. 14, 1996), 9th Dist. No. 17389, 1996 WL 62116, citing Sampson v. Hooper Holmes, Inc. (1993), 91 Ohio App.3d 538, 540, 632 N.E.2d 1338. I believe that filing a lawsuit that names only the fictitious name, rather than the user of the fictitious name, is insufficient to apprise the user of the lawsuit.
{¶ 23} Furthermore, the majority’s opinion implicitly holds that when a fictitious name is served with a complaint, the requirements of service are satisfied as to the user. Therefore, unlike a defendant who was never served, the user of a fictitious name cannot seek relief from a default judgment against its fictitious name even when the user was never aware of the lawsuit.
{¶24} In this case, Bright’s trial counsel claimed that they tried without success to determine the entity behind the Thomas E. Rardin Family Practice Center (“FPC”) and consequently filed suit against FPC, the fictitious name. *189Even assuming that Bright’s counsel used due diligence in their investigation, they had notice that Family Medicine Foundation, Inc. (“FMF”) was the proper defendant, i.e., the user of the fictitious name, when counsel for another named, defendant informed them that the FPC (the fictitious name) was owned and operated by FMF (the user). Despite this notice, Bright’s counsel failed to seek leave to amend Bright’s complaint to substitute or add FMF as a defendant. It was not until after they secured a default judgment that they acknowledged FMF’s status by seeking a debtor’s examination of FMF. These negligent actions should not be rewarded by interpreting R.C. 1329.10(C) to permit a plaintiff to sue a defendant naming the defendant only by its fictitious name.
Zeiger & Carpenter, L.L.P., Michael Romanello and Brian M. Gianangeli, for appellee.
Robins, Preston, Beckett, Hammond & Sewards and Gary W. Hammond, for appellants N. Gerald DiCuccio, Gail M. Zalimeni and Butler, Cincione, DiCuccio & Barnhart.
Harris, Turano & Mazza and John P. Mazza, for appellant Maria Nicole Bright.
{¶ 25} Thus, I believe that R.C. 1329.10(C) is not ambiguous and that the majority’s attempted rationalization of its interpretation of R.C. 1329.10(C) is without support. The plain language of R.C. 1329.10(C) requires a lawsuit to be filed against the user of a fictitious name. The statute needs no interpretation; it is plain and clear. Accordingly, I respectfully dissent.